Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 08/04/2021 ("08-04-21 OA"), the Applicant (i) substantively amended the independent claims 1 and 11, (ii) amended the independent claim 6 to include the limitations of the previously-indicated allowable claim 8 and the intervening claim 7 and then canceled claims 7 and 8, (iii) amended claim 5 and (iv) canceled claims 2, 3 and 15-18 on 11/02/2021 ("11-02-21 Response").
The Applicant amended the title in the 11-02-21 Response. 
Currently, claims 1, 4-6 and 9-14 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 08-04-21 OA.
Applicant's amendments to claim 5 have overcome the objection to claim 5 set forth on page 3 under line item number 2 of the 08-04-21 OA.
Applicant's amendments to the claims 11 and 17 have overcome the 35 U.S.C. 112(b) rejection of claims 11-14, 17 and 18 set forth starting on page 3 under line item number 3 of the 08-04-21 OA.
Applicant's amendments to the independent claims 1, 6 and 11 have overcome the 35 U.S.C. 102(a)(2) rejection of claims 1-7, 9, 11, 15 and 16 as being anticipated by Ichikawa set forth starting on page 5 under line item number 4 of the 08-04-21 OA.

Allowable Subject Matter
Claims 1, 4-6 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record including Ichikawa, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the anodes on the second protrusions and the upper surface of the third reflective metal layer, respectively, and having a substantially same height or distance from the lower insulation layer.
Claims 4 and 5 are allowed, because they depend from the allowed independent claim 1.

Independent claim 6 is allowed, because the independent claim 6 has been amended to include the limitations of the previously-indicated allowable claim 8 and the intervening claim 7 stated on page 14 under line item number 5 of the 08-04-21 OA.
Claims 9 and 10 are allowed, because they depend from the allowed independent claim 6. 

Independent claim 11 is allowed, because the prior art of record including Ichikawa, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, forming a protective film on a sidewall of the third reflective layer by anisotropically etching the inorganic film layer. 
Claims 12-14 are allowed, because they depend from the allowed independent claim 11. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 November 2021